CLEVENGER, Circuit Judge.

ORDER

Martha A. Valladarez moves for leave to proceed in forma pauperis. The Department of Justice (DOJ) moves to dismiss *31Valladarez’s petition for review. Valladarez opposes. DOJ replies. Valladarez sur-replies.
On January 8, 2004, the Merit Systems Protection Board issued a final decision in Valladarez’s case, Valladarez v. Department of Justice, SF-0353-03-0124-I-1 (Jan. 8, 2004), specifying that its decision was final and that any petition for review must received by this court within 60 days of receipt of the Board’s decision. Valladarez received the decision on January 14, 2004. Valladarez’s petition for review was received by the court on June 4, 2004, 142 days after her receipt of the Board’s decision.
Our review of a Board decision is governed by 5 U.S.C. § 7703(b)(1), which provides that “[n]otwithstanding any other provision of law, any petition for review must be filed within 60 days after the date the petitioner received notice of the final order or decision of the Board.” This filing period is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dept. of Transportation, Federal Aviation Administration, 735 F.2d 1335, 1336 (Fed.Cir.1984). Thus, under the time provision of the statute, Valladarez’s petition for review was due in this court within 60 days of receipt of the Board’s final decision, i.e., March 15, 2004. Because it was received on June 4, 2004, 81 days late, this court must dismiss Valladarez’s petition as untimely.
Furthermore, Valladarez seeks review of the April 21, 2004 decision by the Equal Employment Opportunity Commission (EEOC) affirming the Board’s decision. The court lacks jurisdiction to review discrimination claims arising in Board decisions and lacks jurisdiction to review EEOC decision. See 5 U.S.C. § 7703(b). Williams v. Department of the Army, 715 F.2d 1485 (Fed.Cir.1983) (en banc).
Accordingly,
IT IS ORDERED THAT:
(1) DOJ’s motion to dismiss is granted.
(2) Each side shall bear its own costs.
(3) All pending motions are moot.